 WEST PENN CAP & HAT CORPORATIONWest Penn Hat & Cap CorporationandUnited Hatters, Cap&Millinery WorkersInternationalUnion,AFL-CIOandGrievance Committee.Case 6-CA-3688.June 19,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn January 17, 1967, Trial Examiner GeorgeA.Downing issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof. The General Counsel filed cross-exceptionsto the Trial Examiner's Decision, and a brief insupport thereof and in answer to the Respondent'sexceptions. The Respondent then filed a brief inanswer to the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the briefs, exceptions andcross-exceptions, and the entire record in the case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAtt, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, West Penn Hat& Cap Corporation, Arnold, Pennsylvania, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.165 NLRB No. 66'In rejecting the Respondent'sdefense that the Union'srequest for recognition was premature in view of a claimed futureexpansion in operations,the Trial Examiner found that theRespondentPresidentBaran's self-serving"predictionsofexpansion were highly speculative,[and] without sound businessor evidentiary basis" The General Counsel has excepted,however, to the Trial Examiner's failure specifically to find thaton July 19, 1966, when the Union made its demand forrecognition,the 48 employees then in the unit constituted asubstantial and representative complementWe note that at thetimeof thehearing onNovember 2, 1966, there were 85543employees in the unit, and that the number of job classificationswas the same then as on July 19, 1966 InGeneralExtrusionCompany,Inc, 121 NLRB 1165, 1167, the Board said that "acontract will bar an election only if at least 30 percent of thecomplement employed at the time of the hearing had beenemployed at the time the contract was executed,and50 percentof the jobclassifications in existence at the timeof thehearingwere in existence at the time the contract was executed " UndertheGeneral Extrusionrule, if the parties here had entered into acontract on July 19, this contract would have barred a later filedpetition.In view of the foregoing,and the highly speculativenature of the predicted expansion here, we find and conclude thatthe Union's demand for recognition was made at a time when theRespondentemployedasubstantialandrepresentativecomplement of employeesCf Meramec Mining Company,134NLRB 1675, 1679-80,General Electric Company,81 NLRB 654,655-656 Accordingly, we agree with the Trial Examiner that theRespondent violated Section 8(a)(5) and (1) of the Act when itrefused to recognize and bargain with the UnionTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner: This proceedingbrought under Section 10(b) of the National LaborRelations Act, as amended, was heard at Pittsburgh,Pennsylvania, on November 2, 3, and 4, 1966,' pursuant todue notice. The complaint which was issued on August 31,on charges dated July 22 and August 2, alleged insubstance that Respondent engaged in unfair laborpractices proscribed by Section 8(a)(1), (2), and (5) of theAct by (1) various specified acts of interference, restraint,and coercion; (2) by dominating and by rendering unlawfulassistancetotheGrievanceCommittee,alabororganization; and (3) by refusing to bargain with theCharging Union as the majority representative of itsemployees in an appropriate unit on and after July 19.Respondent answered, denying the unfair labor practicesas alleged.The General Counsel's motion to correct the record,filed with his brief, being unopposed, is hereby granted.Upon the entire record in the case and from myobservation of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONAL FINDINGS; THE LABOR ORGANIZATIONSINVOLVEDI conclude and find on facts alleged in the complaint andadmitted by answer that Respondent, a Pennsylvaniacorporation with its principal place of business at Arnold,Pennsylvania, and a plant at New Kensington, where it isengaged in the manufacture and sale of hats and caps, isengaged in commerce within the meaning of Section 2(6)and (7) of the Act (through the purchase and receipt fromextrastate points and annually of goods valued in excess of$50,000) and that the Charging Union (Hatters and Unionherein) is a labor organization within the meaning ofSection 2(5) of the Act.2All eventshereinoccurred in 1966Findings concerning the status ofthe Grievance Committeeas a labor organization are madein sectionC, infra165 NLRB No. 77 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesRespondent began operationsat itsNew Kensingtonplant around April 6, and on May 18, Harry Fromkin,International representative of the Union, appeared andinformed Respondent's President Max Baran that Hattersintended to organize the plant. A formal organizingcampaign was begun in early June under the leadership ofCarmen Lucia, an International vice president, who wasassisted by Norman Schneider, and on July 19 they madea demand for recognition, claiming majority status. Thedemand was refused, and on July 22 a further demand wasmade.The General Counsel offered evidence that, during andafterthecourseof the organizational campaign,Respondent engaged in a variety of unfair labor practices,such as surveillance and suggestion of surveillance,interrogations, and the promising and granting of benefits.Evidence was also offered that Respondent formed,dominated, and assisted the Grievance Committee, withwhich it dealt as the representative of the employees.Respondent rested its defense mainly on the testimonyof President Max Baran, though Baran made no denial ofsome of the statements and conduct which were attributedto him by the General Counsel's witnesses. Respondentoffered no denial of evidence concerning the conduct ofSupervisor Sandra Evans.The chief issues herein involve various questionssurrounding the refusal to bargain. Respondent attacksthe majority showing of the Union and contends that in anycase the evidence supports its claim of good-faith doubt ofmajority.Respondent also raises issues concerning theappropriate unit, claiming that (1) employees classified byitas "furriers" should be excluded, and (2) because theunitwas an expanding one, the Union's request forrecognition was premature.B.The Oigantztng CampaignThe first contact between the Union and Respondentwasmade on May 18, when Harry Fromkin, anInternationalrepresentative,calledonRespondent'sPresidentMax Baran in company with Joseph Ivanusic,staffrepresentativeofUnitedSteelworkers,andinformed Baran that Hatters intended to organize theplant. Fromkin testified that Baran became agitated andabusive, and Ivanusic agreed that there was "a bit ofturmoil" and "a lot of name calling." When Fromkinintroduced Ivanusic as the representative of Steelworkers,Baran responded that Steelworkers could have the shopanytime they wanted it but that Hatters would never getthe shop and would never get him to sit down and sign acontract because the Union had mistreated Baran's fatherin New York. Baran also stated that he was in contact withDistrict 50 of United Mine Workers and was ready to signwith any union except Hatters.'Baran's testimony on direct examination was in accord thatthe first demand for recognitionafter May18 was made by Luciaand Schneider on July 19, but he claimed on cross-examinationthat they also demanded recognition during the June meeting andtestified that in refusing recognition he referred to the strike at hisfather's plant in New York City and stated that if the Union woulddo something for his father's plant, he would be willing to sit downwith Lucia and SchneiderRespondent attempts to ride in both directions with Baran, forIvanusic testified that he informed Baran that whenSteelworkers learned that Hatters was interested inorganizing Respondent's plant, it withdrew, and that on alater occasion, on May 27, he informed Baran again thatSteelworkers was not interested.Baran testified, and Fromkin denied, that Fromkinmade a demand for recognition, though not claiming amajority, but Ivanusic was unable to recall whetherFromkin made such a demand.Fromkin remained in the area for approximately 10 daysafterMay 18, visiting employees, and was followed byCarmen Lucia, who arrived on May 31. She was joined onJune 7byNorman Schneider,whoassistedherintermittentlyuntilearly August.On or about June 9, Lucia and Schneider called onBaran and informed him that theorganizingcampaign wasunderway and they wanted to make it as friendly aspossible.Baran repeated his antagonism to the Unionbecause of its treatment of his father and referred to thelocal in New York City as a "bunch of animals." Baranalso stated that Steelworkers and Amalgamated ClothingWorkers had indicated an interestin organizingthe plantand that he had told them to come in. Lucia respondedthat when the otherunionsheard that Hatters had begunitscampaign, they were no longer interested. Baranreplied that there were still other unions who might beinterested and without his cooperation it would beimpossible for Lucia and Schneider to reach the girls.A few authorization cards had been obtained fromemployees prior to that meeting, and thereafter Lucia andSchneider continued their efforts through July 18, mainlythrough personal contacts with employees, with theassistanceof Sylvia Romano as in-plant solicitor.On July 19 Lucia and Schneider made both oral andwritten demands for recognition3 and followed with asecond written demand on July 22 as more fully set forth insection D,infra,which covers the matters relating moredirectly to the refusal-to-bargain issues. All other evidenceconcerning Respondent's conductas itoccurred bothduringandaftertheorganizationalcampaign issummarized in section C, next to follow.C. Respondent's Countering ConductBarbara Wright testified, without denial, that aroundmid-June Supervisor Sandra Evans discussed with her thepossibility of the Steelworkers Union coming into theplant, informed her it was a better union than Hatters andwould give the employees more benefits, and requestedWright to talk with the girls about not signing cards forHatters. Evans also asked whether anyone from Hattershad visited Wright and told her that if they did so, sheshould notsigna card for them because Hatters was notthe union which was wanted in the plant. Evans also askedWright to inquire of several of the girls whether they hadalready signed cards for Hatters.Shortly before July 4,Barancalled the employeestogetherafterworking hours and informed them,itargues at one point in its brief that the Union made no demandfor recognition prior to the end of June and at another point that itdemanded recognition both in mid-May and mid-June In anyevent, the conflict here(as with Fromkin on May 18)concerns animmaterial issue, for it goes only to the matter of Respondent'sknowledge that an organizing campaign was underway,a point onwhich there is no doubt.It does not bear substantially on the issueof good-faith doubt as will appear from the ensuing findings WEST PENN CAP & HAT CORPORATIONaccording to cumulative and credited testimony of theGeneral Counsel's witnesses, that he knew a union wascontacting them; that theunionwas not the one theywanted; that while he had not paid them for Memorial Day,he would pay them for the Fourth of July and other legalholidays; that he would also procure hospitalizationbenefits for them; and that when certain production goalswere reached, he would put the employees on a pieceworkplanwhichwould benefit them through increasedearnings.Baran's testimony was not in substantial conflict. Hetestified, however, that his offers were not made for thepurpose of preventing the unionization of the employees,but were pursuant to a promise he made in December 1965to representatives of a community development group thathe would give his employees fringe benefits and paidholidays as soon as he was financially able to do so.Donald Beck, a community representative, corroboratedthelattertestimony.Baran'sfurtherclaimthatRespondent'sfinancialconditionhadimprovedsufficiently towarrant the granting of benefits wasdisproved, however, by Schneider's testimony, not deniedby Baran, that on one occasion when Schneider and Luciawere distributing leaflets, Baran told them of his financialdifficulties, stated that he needed money for the payroll,and inquired whether he could borrow money from theUnion.Baran acted promptly to make good on his promises,paying the employees for July 4, and later for Labor Day.Furthermore, he immediately contacted the office of theBlue Cross hospitalization group and requested that arepresentative call upon him, though the actual visit wasnot made until July 14. On that date Francis Stewart metwithBaran,who explained that union organizationalactivities were in progress and a meeting was to be heldthat evening, and inquired how quickly Stewart couldestablishthehospitalizationprogram.Upon beinginformed that it would be possible to have a group start byAugust 1, if necessary applications were received, Baranassembled the employees and had Stewart explain theprogram and pass out application forms. The plan wasactually put into effect on August 1, with Respondentpaying the individual rate for each employee, while theemployee pays for any dependents included in the plan.In the meantime Lucia and Schneider passed out unionleaflets from time to time in front of the plant. Lucia andemployeeElizabeth French testified that on suchoccasions Baran stood near the exit door (where henormally did not stand) as the employees left the plant.French testified that on one occasion when she wasworking overtime, Mrs. Baran came in and reported thatthe"union people" were outside. Baran thereupondirected French to leave by the side door. Lucia testifiedthat when she was passing out leaflets in July, Baran cameout and engaged her in a lengthy conversation. WhenLucia suggested he go inside for fear the girls might nottake the leafletsin hispresence, Baran asked why she didnot come in. When Lucia inquired if she could pass out theleaflets inside the plant, Baran replied that she could notbut that he wanted to get her away from there so that sheThe evidenceis in conflictas to how manytimes Baranactually drove past the hall and whether he did so after talkingwith Lucia Baran admitted that he circled the block once Thatcourse would have taken him twice past the hall,as it was locatedon the corner which Baran first approached Since the entireevidence established,as hereinafter found,thatBaran was545could not pass them out. Lucia later noticed that Baranwas looking out through the venetian blinds to see whetheranyone took a leaflet.The first formal meeting, scheduled for July 14, wasannounced in a leaflet distribution on July 11.Linda Cooper testified that prior to that meeting,Supervisor Sandra Evans questioned her about whethershe was going to attend the meeting.Shortly before the meeting began on July 14, Baran wasseen by some of the employees to drive past the union hall,which was not located on any normal route which Baranwould follow in going to or from the plant or his home.When Lucia was informed of the fact, she went out, wavedBaran down, and talked with him.4Lucia testified that though the conversation proceededon a friendly basis (Baran's wife and child were in the carwith him), she accused him of driving around the hall forthe purpose of spying on the girls and stated that theBoard would interpret his conduct as surveillance. Baranclaimed he "just happened" to pass. Lucia disputed thatclaim of coincidence because of his repeated passingand also charged Baran with having timed the visit of theBlue Cross representative that day so as to occur justbefore the union meeting. Baran stated he had no choicebut to do so and that, "In view of all your activities, I haveto call him in."Lucia also referred to rumors which Evans wasspreading that employees who joined the Union or whowent to the meeting would be fired and suggested thatBaran instruct Evans not to spread such rumors. Luciacontinued that foreladies, foremen, and executives werenot admitted to membership and that the Union wantedonly the production and maintenance workers. Barandisclaimed knowledge of Evans' alleged conduct butagreed to speak to her as requested. The conversationended on a friendly note, with Lucia playing with the child.Baran admitted that he intentionally drove around theblock, knowing that a union meeting was scheduled, andthat he did so because he was "just curious." He admittedalso that Lucia charged him with timing the Blue Crossmeeting with the union meeting and that he replied that itwas a coincidence. (Stewart's testimony supported thatclaim.) Lucia told him that he was not supposed to be atthe hall and he stated he would leave. However, Luciabegan playing with the child and talking with his wife andthe entire conversation lasted some 5 or 10 minutes.To the extent that material conflicts exist between therespective accounts of Lucia and Baran, I credit theformer, as I do also where other material conflictsoccurred.Baran testified further that Evans informed him beforethe union meeting that she was going to attend it but thathe directed her not to do so because, "They wouldn't let asupervisor enter the hall." The evidence established,however, that despite Baran's direction, Evans also wentto the meeting, arriving shortly after Baran left, and thatshe was informed that she could not come in becausesupervisors were not eligible.Respondent's "curiosity" concerning organizationalactivities did not end with the visits of Evans and Baran tointentionally engaged in surveillance,it is immaterial how manytimes he circled the block I find,however, on the entire evidencethat he went around more than once, for I credit the testimony ofthe General Counsel's witnesses that he drove past the hall againafter talking to Lucia 546DECISIONSOF NATIONALLABOR RELATIONS BOARDthe union hall. Mary Grace DeAugustine (whom Baranadmitted seeing at the meeting) testified that on thefollowing morning as she punchedin atthe timeclock,Baran inquired, "How many attended the meeting?"DeAugustine replied, "Enough," and walked away.Sylvia Romano testified that after she was made asupervisor on July 19 Lucia passed out a leaflet whichstated that the Union had a majority. Baran procured acopy of the leaflet, brought it over to Romano and Evans,and commented to Evans that he knew the Union did nothave a majority because a lot of the people there were forhim. Baran told Romano that she did not have to answerany of his questions but could do so if she wished to, andreferring to his visit to the union meeting, stated that hesaw six there. Romano did not reply, and Evans stated thatshe saw eight.Romano testified further that on July 21, after Baranhad received a further letter from the Union listing thenames of eight employees,Baran againreferred to theunion meeting and stated that he knew there were at leasteight there because, "I saw six myself and Sandy saidthere were eight." Baran inquired if there were more, andwhen Romano did not answer him, he inquired if therewere less. Romano told him she did not know.InthemeantimeBarandistributedamong theemployees on July 18 a notice dated July 21, which statedthatmanagement had found that a grievance committeewas the best way to solve most differences and problemsbetween the employees and management and they shouldchoose among themselves whoever would be best qualifiedto bring their grievances to the attention of management.Attached was a ballot form, withh spaces provided forwrite-in votes for a chairman and two assistant chairmen,and following that, a statement that the committee wouldbe in effect from August 1 to November 1, 1966.Romano testified that either on July 18 or 19 a ballot boxwas placed on top of the timeclock and thereafter Baran,who had given her a copy of the notice, approached herand stated, "Miss Lucia isn't going to like this,is she?" Ina later conversation the same day when Romano waspunching out her timecard, Baran shook the ballot boxand, not hearing anything, stated, "I don't understand.Don't these girls know what they want? Can't theyunderstand their own company union can help them?"When Romano commented that she thought a companyunionwas illegal,Baran replied, "No, it isn't."Elizabeth French testified that on Tuesday (July 19), justbefore she left the plant, Baran shook the ballot box andcommented that, "You girls don't know what you want."The balloting ended on July 21, and on the following dayRomano saw Baran counting the ballots in his office.When Romano asked who won, Baran told her and threwthe ballots (nor more than 8 or 10 in number) into thewastepaper basket. Thereafter, Romano saw Baran poston the bulletin board the names of those who had beenelected.Romano testified further that last August, while she wasstilla supervisor, Baran asked her if she would start apetition that the girls did not want the Hatters Union andthat they wanted their own union or some other onealtogether.When Romano refused, Baran directed her toask Mary Grace DeAugustme and Beatrice Enciso if theywould start the petition.Romano informed Enciso of Baran's request, andEnciso testified that thereafter Baran asked her inRomano's presence if she would pass around a petitionamong the girls saying that they were against the Unionand did not want a union in the shop. When Encisorefused, Baran asked if she were afraid of Miss Lucia, andtold Enciso she need not be afraid because Lucia was"only a foreigner in this town."Aside from evidence relating to the refusal to bargainissues, set forth in section D,infra,there remains thefollowing evidence concerning the Grievance Committeeand the manner in which it functioned:On September 2, Respondent filed with the Board itsRM petition in Case 6-RM-3065 in which it listed theGrievance Committee, along with the Hatters Union, as anorganization which claimed recognition and as known tohave a representative interest in the employees in the unitOn November 1 (the day before the hearing opened),Baran and Shireen Adams, a supervisor acting at Baran'sdirection, distributed among the employees a secondnotice of election to the Grievance Committee which borethe date October 12, together with a ballot in the sameform as before and a statement that the committee wouldbe in effect from November 2 to January 2, 1967.There was no dispute concerning the manner in whichthecommittee functioned since July 21, and noneconcerning the nature of its dealings with Baran. Thecommittee has no constitution or bylaws, no treasury, nosecretary, and it keeps no records of its meetings orproceedings. There are no membership requirements andthe committee makes no use of any materials, such aspaper, pens, or ink. It deals only with Baran, not with anylesser supervisors. Its only meetings are its regular weeklyones with Baran in his office, after working hours, at whichthey discuss with him any employee problems, anysuggestions which may have been put in the suggestionbox, and any matters which Baran wishes them to take upwith the employees. Pursuant to one suggestion in the box,the committee had the box removed from its location nearBaran's office, and pursuant to another one, it procuredsmoking trays for the girls restroom.The committee also participated in the processing oftwo disciplinary matters. In one case the employee hadtaken directly to Baran the matter of a reprimand fromEvans about talking on the job. Baran called thecommittee in and after discussing the matter with Baranand the employee, the committee told the employee shewas not supposed to talk while at her machine and that sheshould "keep it down." The other matter involved oneNancy Stone, concerning whom Baran complained to thecommittee about excessive absenteeism. The committeediscussed the matter with Baran, decided that it wouldhave nothing to do with her discharge, but it would suggestto Stone that she not be absent so often.In addition to the foregoing, Cindy Franczak testifiedthat about a week before the hearing, Baran informed herthat he had submitted to the committee a grievance on herbehalf to the effect that because of Franczak's highproduction, it would benefit Franczak and the entire plantto be put on piecework. Franczak was not called to anymeeting of the committee concerning the matter and waswithout knowledge as to the manner in which Baran mayhave presented the matter to it.'The Regional Director dismissed that petition on September 5because of the pendency of the present case, and on October 4the Board denied Respondent's appeal from that dismissal WEST PENN CAP & HAT CORPORATIONCONCLUDING FINDINGS1.Interference, restraint, and coercionItwas plain from the time of the Union's first contact inMay that Baran had a deep-seated antagonism to theHatters Union, that he preferred any other union to it, thathe intended to keep it from organizing the employees, andthat he felt he was capable of doing so. Indeed, Baran didnot bother to deny testimony which attributed to himspecific utterances to the foregoing effect.Respondent's subsequent conduct as summarizedabove was manifestly directed to achievement of its end,i.e., preventing Hatters from organizing the employees. Asearly as mid-June and shortly after Baran was notified thatthe Union had started its formal organizational campaign,SupervisorEvans interrogatedWrightaboutherknowledge of Hatters activities, asked her not to sign acard for it, and to ascertain whether other girls had doneso.Also despite two prior specific disclaimers of interestby Steelworkers, Evans sought to invoke Wright's interestin that union as the representative of the employees.Baran, though less explicit, pursued the same theme in hismeeting with the employees in late June by telling themthat he was aware that a union was contacting them butthat it was not the one they wanted. Baran's denial that hispromises of benefits were not for the purpose ofpreventingunionizationwere refuted by that statement, byhis earlier utterances to Lucia, Schneider, and Fromkin,by his explanation to Stewart concerning the need forspeed in putting the hospitalization program into effect,and by his statement to Lucia at the union hall that theorganizational activities had forced him to bring inStewart.Baran also took advantage of his opportunities to engagein surveillance of the organizational activities outside theplant. Indeed by placing himself at the exit door (not hisnormal station),he was able at least to effectively createthe impression of surveillance and to discourageemployees from taking leaflets while he was watching.That such was his intention was further demonstrated byhis direction to Elizabeth French to leave by a side door soas to avoid Lucia, who was passing out leaflets at thenormal exit.Furthermore, when opportunities for surveillance werenot immediately available, Baran sought them out asestablished by his visit to the union hall and his repeateddriving around the block. That trip had been preceeded byEvans' interrogation of an employee as to her intention toattend and was followed by Baran's interrogation ofDeAugustine concerning the number at the meeting andby his repeated attempts to interrogate Romano about themeeting after the latter became a supervisor.Finally in late August, despite the pendency of thecharges herein, Baran soughtto inspirethe circulation ofan employee petition aimed at disavowing Hatters and,both directly and through his supervisors, solicited theassistanceof employees for that purpose.6The latter finding is not based on any interrogation of Romanoafter she was made a supervisor on July 19, though that evidenceisdirectlyrelevanton the point that Baran and Evansintentionally engaged in surveillance of the union meeting7Though the complaint contained no specific allegationconcerning that conduct,itwas fully litigated at the hearing andwas fully established by the mutually corroborative testimony ofEnciso and Romano,the latter of whom was acting asRespondent's supervisor and agent at the time the conduct wasengaged in547Iconclude and find in the light of the foregoing thatRespondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed inSection 7 of the Act by the following conduct:1.The interrogation of employees by Evans and Baranconcerning the union activities and concerning attendanceat union meetings.t'2.Evans' solicitation of Wright to ascertain the unionmembership of other employees.3.The surveillance by Baran and Evans of the unionmeeting on July 14, and Baran's conduct in engaging insurveillance of union activities outside the plant and increating the impression of surveillance.4.The promising and the granting of employee benefitsfor the purpose of interfering with and restraining theorganizational campaign.5.The solicitation of employee assistance to circulate apetition to disavow the Union.Big Ben Department StoresInc.,160 NLRB 1925.72.Assistance and dominationThe evidence surrounding the creation and functioningof the Grievance Committee plainly established in itsentirety that the committee was an "organization"; Baranwas its sole inspiration and was solely responsible for itscreation; he alone determined the form and structure ofthe committee, the method of election, and the term ofoffice; it constituted the forming of a "company union"among the --mplc lees (so explicitly acknowledged toRomano); it was a device by which he hoped to avoidrecognizing Hatters; and he specifically recognized itsclaim of representative interest among the employees (asin his RM petition).The record is devoid of any indicia of employee controlsave for the limited, minority participation of employees inthe first election, all details of which were prescribed andhandled by Baran, including fixing the term of office.Whether the second election was actually held is notshown by the evidence, but it was plain again that all thearrangements were made by Baran, who this time chose tofix the term of office at 2 months rather than 3. Thus thecommittee existed solely as a creature which Baranconceived, and it functioned without membership andwithoutassets,being wholly dependent for subsistence onthe support which Baran gave it.Itwas also plain from the evidence that the committeedealt with Baran and he dealt with it concerning employeegrievancesandothermattersinvolvingworkingconditions. I therefore conclude and find that theGrievance Committee was a labor organization within themeaning of Section 2(5) of the Act and that Respondentdominated it, interferedwithitsformationandadministration, and contributed assistance and support toit.By such conduct Respondent engaged in unfair laborpractices proscribed by Section 8(a)(2) and (1) of the Act.Wall Tube & Metal ProductsCo., 122 NLRB 13 8There was, on the other hand, no evidence which supports acomplaint allegation that Evans made threats concerning theclosing of the plant" Since I am finding derivatively a violation of Section 8(a)(1)resulting from unlawful conduct directly proscribed by Section8(a)(2), I do not consider it necessary to find a further specificviolation of the former section through Baran's conduct in seekingto induce employee participation in the election as testified to byRomano and French 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The Refusal to Bargain1.Theunit issuesa.The furriersRespondent'sRM petition, filed on September 2,though specifying a production and maintenance unit,sought the exclusion of "furriers," a term which under thetestimony of Beatrice Ann Enciso,Baranfirst applied tothe operation near the end of August. Though considerabletime was devoted at the hearing to the issue whether thefurriers belong in theunit,Respondent's brief not onlyomits argument but fails to state a position on the issue.Though presumably it has abandoned its contention, Ishallsummarize briefly the more important factors,established by the credited testimony of Romano andEnciso which require the finding, here made, that thefurriersbelonged in the unit of production andmaintenance employees in which the Union soughtrepresentation.The furriers were an intergal part of Respondent'sproduction line and were located geographically in thecenter of the production area. Respondent's operationsconsisted of cutting pieces of cloth and leather intoprescribedshapesand,throughvariousseparateoperations, sewing them together to form a trooper's cap.The job clssifications involved were as follows: (1) liningmakers, (2) cover makers, (3) sweat sewers, (4) furriers,(5) setup girls on bands, (6) setup girls on linings, (7) frontmakers, (8) finishers, (9) blockers, and (10) packers. Theexterior of the cap is leather and the leather visor and earcovering are covered with a fake fur called "plush." Thefurriers sew the plush onto the leather while the otherproduction employees are engaged in cutting the material,sewing together the leather pieces that form the crown ofthe cap, the cloth pieces that form the lining, sewing thelininginto the crown, sewing the ear covering and visor tothe crown, and sizing and packing the final product. Thefurriers receive the same wages and fringe benefits as theother production employees, have the same supervision,and work thesamehours.The machines which theyoperate differ from the other sewing machines only in thatthey are operated by a pedal and have a small spindle.There is no formal training or apprenticeship programwithin theplantand new employees are hired withoutprior trainingto fill any vacancies in the position offurriers. Indeed, the degree of extra skill required of afurrier isminimal,for Romano testified she learned theoperation in about a half an hour and Enciso testified sheachieved a high degree of skill by working at the job forabout 2 months.I therefore conclude and find that the work done by thefurriers cannot be considered as craft work and that thefurriers do not qualify as craftsmen within the purview ofBoard holdings. Furthermore, since it was stipulated thatno other union is seeking to represent the furriersseparately, they are properly to be included in aproduction and maintenanceuniteven assumingarguendothat they are craft employees. Finally,it isto be noted thataside from the question whether they are craftsmen, thefurriers share a community of interest with the otheremployees in theplantand are thus appropriately to beincluded in the production and maintenanceunit.'b.The expandingunit issueFurther defending its refusal to bargain, Respondentcontends that the Union's request for recognition waspremature, in view of the expanding nature of itsoperations. It argues that the request was made shortlyafter the plant began production, at a time when there wasconsiderable turnover as Respondent attempted to staffthe plant with competent employees, and before there wasa substantial and representative work force employed. Itseeks to justify its own filing of an RM petition a few weekslater on the ground that by then it had hired sufficientadditionalemployees to make the work force trulysubstantial and representative of the ultimate force whichRespondent anticipated.Respondent's contention concerning the expanding unitisbasedalmostentirelyonBaran'sself-serving,undocumented testimony in which he sought to forecast aprojected expansion of the plant. His testimony may besummarized as follows:Plant operations began on April 6 and the first trooper'scap came off the production line on April 27. By Mayproduction was fully established, and by that time all 10job classifications necessary for production had beenestablished.Baran testified he "expected" to employ 100 employeesby the end of 1966, "expected" to employ up to 150 by theend of April 1967, and "anticipated" a peak of 200employees by the end of 1967. Baran proposed to financethe expected expansions solely through the revenues ofthe business, though at the same time disclaiming thatprofits had necessarily increased. ("There is more of aturnover than money.")Baran testified that he had ordered additional machinesfrom the Singer Company for the expected expansion, butitdeveloped on cross-examination that he did not knowwhen the machines would or could be delivered becausethe war in Viet Nam made delivery of such civilian goodsfrom Singer very uncertain. Furthermore, the machines onorder were no different from those currently used forproduction in the plant.Though a nylon hat went into production in October,Baran admitted that it did not require the addition of anynew job classification or any significant change inoperations, and he testified that in fact he could produceadditional items such as ear muffs within a day on hispresentmachines without substantial varying existingoperations. Baran testified further that he contemplatedstarting a new line, a spring "roller" hat, in the near futureand that new machines would be required for it, but headmittedoncross-examinationthattheexistingproduction facilities would be used for the new line, onlyone machine, a steaming machine, would be added, and hehad not yet ordered either the new machine or anymaterial for the new line.Baran made no claim of commitments or contracts withGoverment agencies or other customers and none either offiscal or budget allocations for the expansion.It is also to be noted that on July 19 Respondentemployed 70 percent as many employees as it did onSeptember 2 (i.e., 48 versus 68) when Respondent arguesthat the work force reached the point where it was trulysubstantial and representative of the force which would be'The foregoing conclusions are in full accord with the387,E. IDuPont de Nemours and Company,162 NLRB 413; andprinciples adopted by the Board for craft severance cases asHolmberg,Inc.,162 NLRB 407recently announced inMalltnckrodt ChemicalWorks, 162 NLRB WEST PENNCAP & HATCORPORATION549ultimatelyemployed.Ormeasured against the 85employed at the time of the hearing, there were 55 percentas many employees on the payroll on July 19, all of whomwere employed in the same job classifications.Bearing on the bona fides with which the presentcontention is advanced are the following facts:Although Baran claimed that prior recognition demandswere made in mid-May and mid-June, he neither then or onJuly 19 objected that the request was premature. Indeed,Baran made it clear to Fromkin on May 18 that he stoodready to sign a contract withanyunion except Hatters,and he testified that in the June meeting with Lucia andSchneider he informed them he was willing to sit downwith them provided the Union would do something for hisfather in New York City. Furthermore, Baran soughtactively before that time to enlist the interest of otherunionsin representing the employees. Indeed, the presentcontention was advanced for the first time during theexaminationof witnesses at the hearing. 10I therefore conclude and find that Baran's predictions ofexpansionwerehighlyspeculative,withoutsoundbusiness or evidentiary basis, and that Respondenttherefore failed to establish its defense that the Union'srequest was prematurely made. Cf.Chrysler Corporation,104 NLRB 606;Ryan Aeronautical Co.,120 NLRB 1291;Meramec Mining Company,134 NLRB 1675.2.The majority issue; the validity of the authorizationsThe parties stipulated to the identities of 40 employeeswho were in the unit as of July 19 and stipulated also onthe identities of 13 college students who were to beexcluded from the unit. Leftin issuewere some seven"furriers" (whose status was determined in section 1,supra),and the status of Sylvania Romano as a supervisor.Ifind on Romano's credited testimony that though shewas made a supervisor on July 19, it was after the unionrepresentatives made their first demand for recognition. Itherefore find that Romano was within the unit on July 19but was not within it on July 22 when the second demandwas made. I find further that between July 19 and 22,Respondent hired two new employees, Sandra Johnsonand Diana Negley, who were in the unit. Thus, there were48 employees in theuniton July 19 and 49 on July 22.As of both of said dates, the Union was in possession ofauthorization cards signed by some 31 employees" whichbore dates from June 4 through July 15, and sometimeduring the last week of July it obtained an additional cardfrom Shelia Merryweather Witcher. Though the dateswere, with some exceptions, not entered on the cards bythe signatories, the testimony of Lucia, Schneider,Romano, and of some of the employees' signersestablished, and I find, that the signatures were obtainedon or about the dates which appeared on the cards.' zThe authorization cards bore the caption,in largeletters, "Application for membership," and contained thefollowingunambiguous designation of a collective-bargaining agent:Ihereby authorize the United Hatters, Cap andMillineryWorkers International Union, its agents orrepresentatives, to act for me as a collectivebargainingagent inallmatters pertaining to rates ofpay,wages,hours,andotherconditionsofemployment.Because Respondent contends that none of the cardsshould be accepted as valid proof of the Union's majoritystatus, it is necessary to review the testimony concerningthe representations made by the Union's representativesin obtaining the signatures.Lucia testified that after explaining the benefits ofunionization, she showed the employees two cards, one theunion membership card and another which authorized acheckoff of dues. She explained that the membership cardwas for the purpose of choosing a collective-bargainingagent if the employees wanted the Union to representthem for the purposes of collective bargaining and that theother card would not be used until recognition wasobtained; that the first step was to askBaranto recognizethe Union on the basis of the cards to be checked by athird party, but that if Baran refused, then the Unionwould go to an election provided there were no chargespending.Romano's testimony was to similar effect.Conceding that Lucia testified that the employees weretold that the cards would be used either to obtainrecognition or for an election, Respondent argues thatSchneider virtually conceded that the employees wereinformed that the cards would be usedonlyto obtain anelection, citing the following testimony:TRIAL EXAMINER: Specifically, what did you sayto them about the cards?THE WITNESS: To sign the card so that we canuse these in the event we have to go to an electionthrough the National LaborRelationsBoard. Thisiswhat the purpose of the card was, to indicatemembershipin our union,to designateus as theirlegal bargaining agent.By Mr. O'Reilly:Q. Do you recall if anything else was said?A.Well, we explained the check-off card after weexplained about the membership card.Q. Do you recall anything further about themembership cards?A. In the strictest confidence, not shown to theemployer, and to be used only if we had to go to anelection.Q. Did you tell anything about its purpose?10Respondent's counsel made no opening statement thoughgiven an opportunity to do so at the conclusion of the GeneralCounsel's.Shireen AdamsJanice JacksonDolores BargoMarilyn JonesJo Ann BeattyRegina KaminskiLinda Ray CooptrJane KowalkowskiJanet CrytzerSandra LuzikNita D'AmicoSharyn MacarowichMary Grace DeAugustineEthyl NewellBeatrice Ann EncisoDarlene PetersPaulette FaustSylvia RomanoDarla FlemmElizabeth Jean RossJacquelineFlemmFrances RozyckiCindy FranczakNancy StoneElizabeth FrenchJanet ThompsonSara HaertigSandra L. WegnerShirleyHouserBarbara WrightSally Johnson12Respondentmade a strenuousbut abortiveattempt todiscreditthe testimony of the union representatives as to theperiods during which theywere engaged in procuring thesignatures by seeking to showthat theywere not in NewKensington at times whentheytestified thattheywere proceedingwith the campaign. Ultimately, however,Respondent stipulated tothe correctness of the datesof their visits299-352 0-70-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDMR. SCHEINHOLTZ: Objected to as leading.TRIAL EXAMINER: Overruled.THE WITNESS: The purpose of the card was toenlistthose people who wanted to be members ofthe union, to be a matter of record, to prove amajority if such proof had to be used.Though Schneider was obviously no model for clarity ofexpression, it was apparent from his testimony that thoughhe told the employees the cards were to be used in theevent the Union found it necessary to go to a Boardelection, he also informed them that the purpose of thecard was to indicate membership in the Union and todesignate it as their legal bargaining agent. Thus, histestimony was in substantial accord with Lucia's andRomano's, and there is no other evidence in the recordwhich supportsRespondent'scontentionthattheemployees were informed the cards would be used only toobtain an election, nor is there any evidence which in anymanner contradicts the plain, simple, and unambiguousdesignation of the Union as the collective-bargaining agentof the signatory. Cf.Amalgamated Clothing Workers ofAmerica [Hamburg Shirt Corporation] v. N.L.R.B.,371F.2d 740 (C.A.D.C ).I therefore conclude and find that the 32 cards whichwerereceivedinevidenceallconstitutedvalidauthorizations. As of July 19, the authorizations totalled 31out of 48 employees. As of July 22, with Romano excludedas a supervisor and with two new employees on thepayroll, the authorizations totalled 30 out of 49.1.3 Thosemajorities were increased by one in the last week of Julyby the authorization obtained from Witcher. Thus Iconclude and find that all times on and after July 19, theUnion represented a majority of the employees in the unit.3.The request to bargainLucia and Schneider testified that they informed Baranon July 19, that the Union represented a majority of theproductionandmaintenanceworkers,askedforrecognition, and offered to establish their majority claimsby submitting the cards to some third party, such as aclergyman, to check the signatures thereonagainstRespondent's payroll. Baran refused unless he could seethe cards. When Lucia inquired whether he did not trust aclergyman, Baran replied that he did not and that hewanted to see the cards himself. Baran also questioned theUnion's majority and asked why they did not go to anelection. He also began a tirade against the local in NewYork City, but Lucia informed him that was a separateunion.At the conclusion of the discussion, Lucia handedBaran a letter, stating that it was to verify what had beensaid in person, but Baran did not open the letter beforethey left.The letter accorded substantially with what Lucia toldBaran orally though it did not specifically designateproduction and maintenance employees. However, Luciawrote a further letter on July 22, which, in reiterating theid Itmay also be noted that even were furriers excluded, themajority on July 19 was 24 out of 41 employees,and on July 22 itwas 23 out of 42request for recognition, designated a production andmaintenance unit.Baran's testimony was not in substantial conflict withLucia's and Schneider's, except that he denied that therewas any discussion of the scope of the unit. I credit Lucia'stestimony to the contrary, noting here also Lucia'scredited testimony that she informed Baran at the unionhall on July 14 that the Union wanted only production andmaintenance workers, excluding foreladies, foremen, andexecutives. Finally, it is to be noted that in any event theletter of July 22 would have dispelled any doubt as to thescope of theunitin which the Union was interested.4.The refusal; the alleged good-faith doubtOn July 15 Lucia wrote Respondent listing the names ofeight employees who had signed union cards and whoattended the union meeting on July 14, and concluded witha warning against any reprisals against the employees inquestion. On July 22 Lucia wrote Baran listing the namesof five other employees who had signed cards and who hadattended a union meeting on July 21.14Baran testified that when he met with Lucia andSchneider on July 19, he did not believe that the Unionrepresented a majority because the letter of July 15 hadlisted the names of only eight employees; Lucia refused topermit him to see the cards or to tell him how many shehad; the second letter of July 22 listed only five otheremployees as having signed; and the letters included thenames of two college girls who were not properly in theunit.Respondent also cites Romano's testimony that on theday she was made a supervisor (July 19) Baran repeatedlystated that he knew the Union did not have a majority. AsRomano's testimony showed, however, Baran rested hisconclusion in part on what he and Evans had seen duringtheir surveillance of the union meeting.Of course, the foregoing evidence is not to be viewed asstanding alone for the question of good faith at the time ofthe refusal is "one which of necessity must be determinedin the light of all relevant facts in the case, including anyunlawful conduct of the employer, the sequence of events,and thetimelapse between the refusal and the unlawfulconduct."Joy Silk Mills,85 NLRB 1263, 1264, enfd. 185F.2d 732, 742, cert. denied 341 U.S. 914. Furthermore, it iswell established that one of the essential prerequisites fora good-faith doubt defense is that it must not have beenraised in a context of illegal antiunion activity.DaycoCorporation,157 NLRB 1459;Irving Air Chute Company,Inc.,149 NLRB 627, enfd. 350 F.2d 176 (C.A. 2).The record in the present case establishes, as found insectionC, supra,thatbeginningin mid-June,upon noticethat the Union was proceeding with its campaign,Respondent launched upon a course of conduct to preventHatters from organizing the employees. That conductincluded the interrogations, the surveillance of unionactivitiesand meeting, and the promising and granting ofbenefits as found above, including the hasty presentationand installation of the hospitalization program. The recordi"Lucia's testimony,corroborated by other witnesses,was thatshe listed in the letters only the names of card signers who werewilling to have their names disclosed to Baran WEST PENN CAP & HAT CORPORATIONshowed further that having failed in his efforts to enlist theinterest of other unions," Baran was actively engaged atthe very moment of the request for recognition in thecreation of his own "company union," which he thereafterdominated and assisted until the time of the hearing.Furthermore, in late August he solicited employees to starta petition to repudiate Hatters.All the foregoing unlawful conduct was aimed directly atdefeatingtheUnion'sorganizationaleffortsanddemonstrated that Baran was deadly serious in makingearlier statements that he would recognize any union butHatters,Hatterswould never get the shop, and itsrepresentatives could not even reach the employeeswithout his cooperation. Indeed, Baran's adamancy ofpurpose was no whit abated by the filing of charges hereinon July 22, for he proceeded to put into effect the earlierbenefits as promised and to complete the creation of hispuppet organizationwhich he actively continued tosupport and control to the date of the hearing.The RM petition added nothing as an indicium of goodfaith for it was filed after Respondent was served with thecomplaint herein on September 1. Indeed, the onlypurpose which is suggested under the circumstancesshown by the record is that Respondent was seekingthereby to becloud the appropriateunit issueby raising(belatedly) a claim that furriers were to be excluded. Buteven were it assumed that some doubt may have existedconcerning the appropriateunit, it is established law thatsuch doubt is not a defense to an otherwise meritoriouscharge of refusal to bargain where the unit sought is, ashere, a proper one.Southland Paint Co., Inc.,156 NLRB22, and cases cited;Vaughan-Hicks Buick Co.,161 NLRB587.I conclude and find from the entire evidence that thecourse of conduct which Respondent engaged in from mid-June to the date of the hearing was "an absolute refutationof any good-faith doubt on the part of the Company,"N.L.R.B. v. Overnite Transportation Co.,308 F.2d 279, 283(C.A. 4); cf.Joy Silk Mills, Inc. v. N.L.R.B.,185 F.2d 732,742 (C.A.D.C.), cert. denied 341 U.S. 914; that its refusalto bargain with the Union was not motivated by any suchdoubt but by its rejection of the collective-bargainingprinciple (at leastvis-a-visHatters) and by its desire to gainfurther time in which to continue its unlawful conduct toundermine the Union and to dissipate its majority.JoySilkMills, supra; Dayco Corp.,157 NLRB 1459. I thereforeconclude and find that by refusing to bargain with theUnion on and after July 19, Respondent engaged in unfairlabor practices proscribed by Section 8(a)(5) and (1) of theAct.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.2.By dominating and interfering with the formation andadministrationof the Grievance Committee and by15Baran's vague claims that other unions were interested in theemployeeswerewhollyunsupportedSteelworkers twicedisclaimed any interest in the face of Baran's invitations toIvanusic, and there was no evidence that any other union madeany organizational attempt or signed up a single employee.Indeed,Baran admitted that no other union demanded551contributing assistance and support to it, Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(2) and (1) of the Act.3.All of Respondent's production and maintenanceemployees, including all office clerical employees andguards, professional employees and supervisors as definedin the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act4.At all times on and after July 19, 1966, the Union hasbeen the exclusive collective-bargaining representative ofall of the employees in the aforesaid unit.5.By refusing on and after July 19 and 22 to bargainwith the Union, Respondent engaged in unfair laborpractices proscribed by Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action of thetype which is conventionally ordered in such cases asprovided in the Recommended Order below, which I findto be necessary to remedy and to remove the effects of theunfair labor practices and to effectuate the policies of theAct. Because of Respondent's avowed antipathy to theUnion, its avowedintentnever to recognize Hatters, andthe flagrancy of the conduct by which it sought to preventthe unionizationof its employees, I shall recommend abroad cease-and-desist order.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case andpursuant to Section 10(c) of the Act, I hereby issue thefollowing.RECOMMENDED ORDERWest Penn Hat & Cap Corporation, its officers, agents,successors, and assigns, shall.1.Cease and desist from:(a) Interrogating coercively its employees concerningunion activities and attendance at union meetings.(b)Solicitingemployees to ascertain the unionmembership of other employees.(c)Engaging in surveillance of union activities andmeetings or in conduct which is calculated to create theimpression of surveillance.(d)Promising and granting benefits to employees forthe purpose of interfering with or restraining union orother concerted activities.(e)Soliciting the assistance of employees to circulatepetitions to disavow the Union.(f)Dominating, interfering with the formation andadministration of, and contributing assistance and supporttotheGrievanceCommittee, or any other labororganization of its employees.(g)Refusing to bargain with the Union, upon request, asthe collective-bargaining representative of the employeesin the appropriate unit.recognitionand that Amalgamated ClothingWorkers, forexample, "pulled out" when Hatters showed up. Finally, Evans'solicitationofemployee backing for Steelworkers despiteIvanusic's repeated disclaimers further evidenced the hypocrisyof asserted"rival claims 552DECISIONSOF NATIONALLABOR RELATIONS BOARD(h) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist United Hatters, Cap &MillineryWorkers International Union, AFL-CIO, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent thatsuch right may be affected by an agreement authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action:(a)Withdraw and withhold all recognition from, andcompletely disestablish, the Grievance Committee, or anysuccessor thereto, as a bargaining representative of itsemployees.(b)Bargain collectively, upon request, with the Unionconcerning rates of pay, wages, hours of employment, orother conditions of employment of its employees in theappropriate unit herein found and embody in a signedagreement any agreement which may be reached.(c)Post at its offices and plant at New Kensington,Pennsylvania, copies of the attached notice marked"Appendix."" Copies of said notice, to be furnished bythe Regional Director for Region 6, after being duly signedbyRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by it to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 6, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith."i'In the event that this RecommendedOrder is adopted by theBoard, the words"a Decisionand Order" shall be substituted forthe words "the RecommendedOrder of aTrial Examiner" in thenotice. In the furtherevent that the Board'sOrder is enforced bya decree ofa United StatesCourt of Appeals, the words "a Decreeof the UnitedStates Court of AppealsEnforcingan Order" shallbe substitutedfor the words"a Decisionand Order "i7 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read"Notify saidRegional Director,in writing,within10 days fromthe date of thisOrder, whatsteps Respondent has takento comply herewith "WE WILL NOTsolicitemployees to ascertain theunionmembership of other employees.WE WILL NOTengage insurveillance of unionactivitiesormeetings or engage in other conductwhich is calculated to create the impression ofsurveillance.WE WILL NOT promise or grant benefits toemployees for the purpose of interfering with orrestrainingunionor other concerted activities.WE WILL NOT solicit the assistance of employees tocirculate a petition to disavow United Hatters, Cap &MillineryWorkers International Union, AFL-CIO, orany other labor organization of our employees.WE WILL NOT dominate, interfere with theformationand administration of, or contributeassistanceand support to the Grievance Committee,or any other labor organization of our employees.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form, join, or assistUnitedHatters,Cap& MillineryWorkersInternational Union, AFL-CIO, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities, except to theextent that such right may be affected by anagreement authorized in Section 8(a)(3) of the Act.WE WILL permanently withdraw and withhold allrecognition from the Grievance Committee, or anysuccessor thereto, and completely disestablish it as abargaining representative of our employees.WE WILL bargain collectively, upon request, withUnitedHatters,Cap& MillineryWorkersInternationalUnion,AFL-CIO, as the exclusiverepresentative of our employees in the appropriateunitconcerning rates of pay, wages, hours ofemployment, and other conditions of employment,and will embody in a signed agreement any agreementwhich may be reached. The appropriateunit is:T4a All our production and maintenance employees,excluding all office clerical employees and guards,professional employees and supervisors as defined inthe Act.WEST PENN HAT& CAPCORPORATION(Employer)APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT interrogate coercively our employeesconcerning theirunionactivities or attendance atunion meetings.DatedBy(Representative)(Title)This notice mustremainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1536 FederalBuilding, 1000 Liberty Avenue, Pittsburgh, Pennsylvania15222, Telephone 644-2969.